t c memo united_states tax_court jay m anderson and helen b anderson petitioners v commissioner of internal revenue respondent docket no filed date jay m anderson pro_se jeanne gramling for respondent memorandum findings_of_fact and opinion parker judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure for the taxable_year and a deficiency in the amount of dollar_figure for the taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties the remaining issue for decision is whether petitioners may deduct depreciation in the amount of dollar_figure in each of the taxable years and for a prototype automobile built by petitioner jay m anderson in reaching our decision we must decide whether petitioner jay m anderson was engaged in a trade_or_business related to the automobile or held the automobile for production_of_income or conversely whether the activity related to the automobile was one not engaged in for profit within the meaning of sec_183 and whether petitioner has substantiated his basis in the automobile respondent conceded the issue of the sec_6651 addition_to_tax for the taxable_year petitioners conceded the following adjustments to income capital_gains depreciation-mortgage business auto rental expense depreciation-rental property miscellaneous_itemized_deductions other car expenses dollar_figure -- -- big_number big_number big_number -- dollar_figure that decision also will determine petitioners' medical expense deductions for and and the self-employment_tax for since the adjustments to these items are purely computational findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in roanoke virginia at the time they filed the petition in this case the term petitioner in the singular will refer to jay m anderson in petitioner began working on a design for a high fuel mileage automobile which he called the j morgan i car the j car in the preceding years he had read extensively on the subject of automobile manufacturing and performance but otherwise had no experience in the field from his reading he perceived that there existed an interest in high mileage cars ie cars that would get or more miles per gallon he did not however consult any automobile manufacturers or conduct any market surveys or studies regarding the feasibility of or interest in such a car on date petitioner purchased williams auto alignment the auto shop with dollar_figure borrowed from first national bank of roanoke he operated the auto shop as a sole_proprietorship at first but incorporated the business in the auto shop provided petitioner with a facility and personnel to assist in building the car the ongoing business of the auto shop was to perform wheel alignments for which it charged dollar_figure occasionally the auto shop would replace ball joints or straighten a frame for the latter the charge was dollar_figure to dollar_figure petitioner testified that frame jobs were rare occurring only two or three times during the years he owned the auto shop petitioner began his construction of the j car by using the frame of a triumph spitfire on which he built a fiberglass body petitioner built the fiberglass body of the car by hand rather than from a mold he did not hire anyone to design and construct a mold first because he believed that the cost would be prohibitive and that since he could not draw he would be unable to convey to such a person what he had in mind as to the body design according to petitioner once he was satisfied with the body he then had someone else prepare a drawing of the car petitioner did not produce this drawing at the trial and the record does not disclose the degree of accuracy or detail with which the drawing was prepared petitioner indicated that he sent this drawing to virginia polytechnic institute for an assessment of the car's aerodynamic qualities petitioner said he was satisfied with the results of the assessment3 and left his design as it was at that time petitioner testified that virginia polytechnic institute found the design to be percent aerodynamically correct petitioner presented no documentation of these results and did not explain what if anything such results meant in relation to the ultimate manufacture or operation of the j car presumably the aerodynamics of the body would affect its mileage per gallon of fuel by petitioner had completed about to percent of the j car only some body work remained to be done a diesel engine had been installed and the mechanical and running gear was installed and operative the j car weighed big_number pounds and had a fiberglass body a kubota diesel engine 3-in-line cylinders a four-speed overdrive transmission front disk brakes and rear drum brakes and michelin radial tires the rear end came out of an old mg petitioner estimated that the car would go miles per hour at top speed but it would have poor acceleration characteristics petitioner tested the j car using a meter gauge to determine its mileage per gallon which petitioner estimated to be miles per gallon of diesel_fuel by percent of the cost of building the j car had been incurred petitioner testified that he paid for the expenses related to the development of the j car by using to credit cards to reimburse the auto shop and by borrowing money from several sources none of these expenses has been substantiated in when the city of roanoke experienced a flood petitioner lost his records related to the expenses for building the j car petitioner has not made an attempt to reconstruct those records petitioner did have the stubs to the auto shop's checkbook for some portions of the period of date through date at trial petitioner opined that a large portion of the costs of the j car could be determined by examining the deposits into the auto shop's checking account as written on those check stubs however the sources of the deposits were not indicated on the stubs only the dates and amounts petitioner suggested that one easily could distinguish the deposits related to petitioner's payments for car expenses as their amounts were substantially larger than the dollar_figure normally received by the shop for alignments by this method petitioner's tally of the deposits he claimed were related to the j car totaled dollar_figure for months from this he determined an average per-month figure of dollar_figure and calculated the amounts spent during the months missing from the check stubs to be another dollar_figure dollar_figure x for months for a total of dollar_figure however petitioner did not own the auto shop for months petitioner presented no supporting bank account or credit card statements he also did not provide any evidence that the auto shop had paid for the car expenses and if the auto shop had paid such expenses that such had not been deducted either on petitioner' sec_4 petitioner made several arithmetical errors in his computations the deposit amounts that petitioner read into the record which figures are the same figures the court wrote down during the trial do not add up to petitioner's subtotal of dollar_figure in the transcript or his total of dollar_figure moreover the court could not verify all of those deposit amounts from the check stubs in evidence finally the dollar_figure and dollar_figure sums add up to dollar_figure not dollar_figure but since there are errors in both of those sums it serves no useful purpose to correct the total figure schedules c for the auto shop or on the later corporate returns of the auto shop in petitioner sold the auto shop at that time he drove the j car without windows or a muffler the miles to his home this is the only mileage that has ever been put on the j car by the time the j car was moved to petitioner's home some percent of the costs of the car had been incurred thereafter petitioner merely invested his time and labor in completing the vehicle on date petitioner filed a petition in the bankruptcy court for the western district of virginia seeking relief under chapter of the bankruptcy code petitioner's debts included unpaid withholding_tax for the auto shop bank loans for real_estate purchases and some unsecured debts possibly including unpaid credit card charges in his bankruptcy petition petitioner listed among his personal_property the j car describing it as a spitfire worth dollar_figure it was listed according to its frame the j car was never titled with the state motor_vehicle authority and has never been insured in august of the j car had been disassembled and its parts were lying all over petitioner's garage petitioner claims that he valued the car at dollar_figure because of its then disassembled condition from until petitioner worked on finishing the j car at home he reassembled the j car and put on the lacquer coating and wax he broke two windshields and as of the date of the trial had not solved this windshield problem the j car is now stored in petitioner's garage he starts the engine every weeks the j car is only a prototype and is not intended for street use the design of the j car is unusual in that it has snap-out upholstery a dash that will lie flat and a body attached by only eight bolts the body of the j car was intended to be used to make a mold with which other car bodies can be made although petitioner estimated the cost of making such a mold to be dollar_figure a figure he termed not a big expense he never made the mold needed to reproduce the body petitioner suggested that today he could make the j car for about dollar_figure per car petitioner explained that should someone purchase a copy of the j car and the body of that vehicle be damaged the owner could order a new body from petitioner and easily reassemble the vehicle petitioner suggested he could make such a replacement fiberglass body for dollar_figure to dollar_figure in and dollar_figure today petitioner has never sought and does not have a patent on the j car's design or on any of its parts nor does he have any plans of that design drawn up or otherwise reproduced most of the j car was constructed from old or new parts of other types of automobiles petitioner's principal contribution appears to have been in the unusual and attractive shape of the fiberglass body the j car looks like an upscale two-seater sports car but it does not have sports car speed or acceleration characteristics the unique characteristic of the j car is its purported fuel efficiency which petitioner attributes to its lightweight fiberglass body and its gear ratios the claimed miles per gallon has never been certified or otherwise verified in petitioner began making attempts to sell copies of the car through personal contacts and advertisements he identified those radio stations that would charge for commercials on a per-inquiry basis petitioner testified that two or three california radio stations ran his advertisements under this arrangement petitioner also testified that he sent flyers to numerous automobile magazines both in the united_states and europe supposedly two magazines in europe published the information however petitioner could not remember the names of the magazines nor could he remember the local publications with which he had placed advertisements the flyers listed the sales_price as dollar_figure plus an additional dollar_figure for a turbocharged model the flyers claimed the gas mileage wa sec_116 miles per gallon although this mileage had not been certified or otherwise established petitioner did not receive any orders for the car and no sales resulted from these advertisements or his personal contacts the cost of the advertisement was determined by the number of responses received with no initial charge for placing the advertisement petitioner decided at some point that he would try to sell or license the j car itself to an automobile manufacturer he wanted a flat sum plus a certain amount per each unit the manufacturer made he received an inquiry from an individual in texas who had a corporate shell and was looking for an operating business to place in his shell that person thus was not interested in petitioner's proposed venture petitioner related that he declined the offer of a company in brazil that wanted to exchange dollar_figure of its stock for the car plus dollar_figure per each car made petitioner did not want stock that was not traded publicly and the company apparently would not guarantee that a specific number of units would be manufactured petitioner wanted a guarantee of a minimum of big_number units this offer whatever its terms was never put in writing petitioner testified that during the years at issue he spent about hours per week on the j car activity however the few activities detailed above were rather brief and sporadic and could not have consumed that much time during this time petitioner's friend put him in contact with an individual who had been dealing with the brazilian company that individual had a patent on a new motor and was searching for a car in which to use his motor it is not clear whether petitioner dealt just with that patent holder or dealt directly with a representative from the brazilian company petitioner also ran a mortgage loan business petitioners' taxable_income was derived from the following sources source interest mortgage business rental income capital_gains dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number total income dollar_figure dollar_figure petitioners filed joint federal_income_tax returns for the taxable years and in each of these years petitioner deducted dollar_figure in depreciation for the j car on a schedule c he reported no income from this activity in any of the years respondent disallowed the depreciation_deductions related to the car on the ground that petitioner was not engaged in a trade_or_business for profit or an activity for production_of_income the year is not before the court opinion the issue is whether petitioner may deduct depreciation for the j car in the amount of dollar_figure per year for the taxable years and petitioner contends that he was engaged in the business of selling the car or copies of it during the years at issue and that the car had a cost_basis of dollar_figure respondent disagrees with petitioner's position on both of these points all amounts are rounded to the nearest whole dollar this rounding accounts for the apparent discrepancies in the totals petitioner's j car activity if an activity is one not engaged in for profit sec_183 limits the deductions allowed with respect to that activity first sec_183 allows the full amount of those deductions available without regard to the profit objective of the activity then sec_183 allows those deductions normally permitted only if such activity were engaged in for profit but limits them to the amount by which the gross_income from that activity exceeds any deductions taken under sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable under sec_162 or sec_212 whether deductions are allowable under sec_162 or sec_212 depends upon whether the taxpayer engaged in that activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be a reasonable one however the taxpayer must have a bona_fide objective to make a profit 91_tc_371 72_tc_28 70_tc_715 affd without published opinion 607_f2d_995 2d cir affd on another issue 615_f2d_578 2d cir whether a taxpayer has the requisite actual and honest objective of making a profit is a question of fact to be resolved on the basis of all of the facts and circumstances of the particular case 72_tc_411 affd without published opinion 647_f2d_170 9th cir dunn v commissioner t c pincite the taxpayer bears the burden_of_proof on this issue rule a in resolving this factual issue greater weight is accorded to objective facts than to a taxpayer's mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir dreicer v commissioner t c pincite sec_1 a income_tax regs sec_1_183-2 income_tax regs sets out a nonexclusive list of nine factors relevant to the issue as to whether the taxpayer has the requisite actual and honest profit objective not all of these factors are applicable in every case and no one factor is controlling 88_tc_464 abramson v commissioner 86_tc_8 these factors are manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs allen v commissioner t c pincite sec_1_183-2 income_tax regs no one factor nor a majority of the factors is determinative and we do not reach our decision by merely counting the factors that support each party's position taube v commissioner supra pincite dunn v commissioner t c pincite keeping in mind these factors we review various aspects of petitioner's activity petitioner had no design plans drawn or otherwise reproduced no patent no mold for the production of copies of the j car and no records of the production expenses or of his marketing activities or expenses other than his own extensive reading on the production of automobiles petitioner had no background in the design and construction of an experimental automobile petitioner consulted no experts on design manufacturing or marketing we cannot assume that the auto shop mechanics experienced in automobile alignments had expertise in the design and development of a car such as the one at issue the unique feature of the j car its purported fuel efficiency of miles per gallon has never been certified or otherwise verified the j car has been driven only miles from the auto shop to petitioner's home petitioner's marketing activities were minimal at best he ran radio advertisements only where they could be obtained on a per-inquiry basis a strangely miserly decision when he termed the expense of dollar_figure for a body mold not a big expense the two or three radio stations running these advertisements were in california petitioner and the j car were in virginia the magazines that supposedly printed petitioner's flyers were distributed in europe petitioner provided no proof of these purported sales efforts or of his marketing to manufacturers although the loss of his records occurred in not in and when he allegedly was spending hours a week on his j car-related activities we doubt that the minimal marketing activities that petitioner described consumed the hours per week he claims the two inquiries that came to petitioner--the texas man with a corporate shell who was searching for an operating business to put into his shell and the individual with a patent on a new motor who was looking for a car in which to put his new motor and who had been dealing with a brazilian company--seem to have been wholly fortuitous and without any effort on petitioner's part moreover these were casual inquiries at best and were never reduced to writing petitioner made no profit indeed no income from this activity he was involved in no other similar activities his primary occupation was a mortgage loan business and real_estate investments petitioners' major sources of income during and were from the sale of real_property and interest while it is unlikely petitioner entered into the j car activity with a tax_avoidance motive the claimed depreciation would provide a substantial offset to petitioners' other income based on the record as a whole we conclude that petitioner was not engaged in any trade_or_business in regard to the j car and was not engaged in any activity of selling the j car or copies of it for profit thus his depreciation_deductions are limited by sec_183 to zero the amount of his gross_income from that activity in each of the years at issue moreover petitioner has not established a cost_basis in the j car even if the expense were otherwise deductible cost_basis the depreciation deduction is a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or an activity for profit sec_167 the allowance is that amount which should be set_aside for the taxable_year so that the aggregate of the amounts set_aside plus the salvage_value will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of the property sec_1_167_a_-1 income_tax regs the basis to be used is the adjusted_basis provided in sec_1011 for the purpose of determining gain on the sale_or_other_disposition of such property sec_167 in the instant case petitioner's this is the section in effect for property placed into service during the section was later renumbered sec_167 by sec a and of the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 for property placed into service after date basis is the cost of constructing the j car sec_1011 sec_1012 sec_1016 petitioner alleges that he spent dollar_figure to build the j car respondent argues that petitioner has not substantiated his basis in the j car and therefore cannot take the claimed depreciation deduction petitioner has no records of the expenses he incurred in building the car at trial he attempted to estimate those expenses by producing the auto shop's check stubs stubs were missing for some of the period that petitioner owned the auto shop none of the checkbook deposit entries was marked as to its source petitioner offered no other financial records of the auto shop such as customer invoices or receipts or account statements to correlate with these deposit notations although petitioner says he used to credit cards to reimburse the auto shop petitioner offered no credit card receipts or statements he did not establish that the auto shop had paid the expenses initiallydollar_figure nor did he offer any proof of the loans he says he obtained to finance his project petitioner testified that he paid for the j car by what he called credit card loans and other loans he testified he used a small number of the checks could have been payments for auto parts based on the notation on the stubs where present or by the name of the payee however even those stubs with notations do not specify that the parts were for petitioner's j car his and his wife's many credit cards to make purported charges at the auto shop if so the auto shop would then have been paid_by the credit card company for the charges less of course the usual discounts or fees charged by a credit card company to the merchant ie the auto shop petitioners however would still be liable to the credit card company for the full amount of the purported charges assuming these credit card loans generated funds through float delays in payments failure to pay the credit card company etc there is nothing in the record to show that the deposits to the auto shop bank account came from any such credit card loans without some tracing of funds through the auto shop records without some evidence that the auto shop paid the expenses of the j car and did not deduct such expenses either on petitioner's schedule c's when the business was operated as a sole_proprietorship or on the corporation's tax returns once the business was incorporated there are simply too many uncertainties for the court to accept petitioner's self- serving generalized and unsupported testimony the court is satisfied that some expenses were incurred over the years in designing and building the j car the court is not satisfied that petitioner personally bore these expenses or has any basis in the j car the auto shop checkbook deposits cannot with any reasonable certainty be tied to any costs that petitioner incurred as we have stated previously while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis on which an estimate may be made 245_f2d_559 5th cir 85_tc_731 since the record contains no evidence from which the court could make such an estimate we must find that petitioner failed to substantiate the cost_basis of the j cardollar_figure accordingly we conclude that petitioner's deductions for depreciation related to the j car must be disallowed to reflect the concessions and above holdings decision will be entered under rule thus we need not address respondent's argument that it is not possible to attribute a 3-year or other specific period of useful_life to the car
